                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


JOYCE TOWNSEND                                                              PLAINTIFF

VS.                                   NO. 3:17CV0009 JM

OFFICE DEPOT, INC.
And JOHN DOE NOS. 1-4                                                       DEFENDANTS


                                             ORDER

       Pending is the Plaintiff’s motion to dismiss with prejudice. (Docket # 19). For

good cause shown, the motion is GRANTED. This case is dismissed with prejudice. Each

party will bear their own costs. The Clerk is directed to close the case.

       IT IS SO ORDERED this 23rd day of October, 2018.



                                                     __________________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
